Citation Nr: 0612984	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-32 154	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
rheumatoid arthritis (to include any residual pathology).    


REPRESENTATION

Appellant represented by:	Jonathan Healy, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1946 to May 1949.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2002 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

A videoconference hearing was held before the undersigned in 
February 2005.  While the veteran had initially filed a 
separate claim for a total disability rating based on 
individual unemployability (TDIU), his representative 
clarified at the February 2005 hearing that the issue stated 
above is the only one now an appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On May 2004 VA examination, a physician's assistant found no 
evidence to support a current diagnosis of rheumatoid 
arthritis.  The examiner indicated that the veteran had 
generalized osteoarthritis, with specific diagnostic 
impressions (after X-ray testing) of degenerative joint 
disease of the bilateral AC joints, both hands, both hips and 
both patellae; fusion of the PIP joint of the left ring 
finger, secondary to degenerative joint disease and 
retropatellar pain syndrome of both knees.  The examiner 
commented that the veteran's degenerative joint 
disease/osteoarthritis was not related to, or caused by, 
rheumatoid arthritis as these two types of arthritis were 
entirely different illnesses.  

In contrast, an earlier (October 2003) VA outpatient 
evaluation by a different physician's assistant produced 
diagnostic assessments of symptomatic degenerative joint 
disease that was likely secondary to prior 
inflammatory/rheumatoid arthritis and osteopenia with risk 
factors of rheumatoid arthritis and inactivity secondary to 
chronic achiness.  A February 2004 VA outpatient rheumatology 
visit resulted in a diagnosis of rheumatoid arthritis with 
history of intermittent increase in symptomatology.  
Accordingly, there is conflicting medical opinion evidence 
regarding matters pertinent to the issue on appeal, and the 
conflict must be resolved.

In addition, the Board notes that the veteran has not been 
provided the required notice as outlined by the Court of 
Appeals for Veteran's Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be given 
appropriate notice regarding effective 
dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should obtain complete clinical 
records of the veteran's VA treatment for 
rheumatoid arthritis and degenerative 
joint disease/osteoarthritis from July 
2004 to the present.

3.  The RO should then arrange for the 
veteran to be examined by a rheumatologist 
to determine the current status (nature 
and severity) of his rheumatoid arthritis 
(and any residual disability).  The 
examiner must review the claims file in 
conjunction with the examination and any 
indicated studies must be completed.  The 
examination report should include medical 
opinion responses to the following 
questions:

A) Is rheumatoid arthritis currently 
shown?  If so, please describe the current 
symptoms, their level of severity and the 
functional limitations they cause.  

B) Are any current degenerative changes in 
the veteran's joints (arthritis) residuals 
of (or were caused or aggravated by) his 
service connected rheumatoid arthritis?  
If so, please indicate the joints 
involved, and all associated symptoms and 
their severity and resulting functional 
limitations.  

C)  Are there any additional current 
conditions (e.g. osteopenia) that, as 
likely as not, were caused or aggravated 
by the veteran's rheumatoid arthritis?  If 
so, please identify these conditions and 
describe their current symptoms, the 
severity of the symptoms, and the 
functional limitations they cause.  

All findings (including ranges of motion, 
limitations due to pain (and on use), 
etc., and resulting functional limitations 
should be described in detail.  The 
examiner should explain the rationale for 
all opinions given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his attorney the opportunity 
to respond. The case should then be 
returned to the Board, if in order, for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


